El Juez Asociado Señor Texidor,
emitió la opinión del tribunal.
Este es un recurso de apelación contra sentencia dic-tada por la Corte de Distrito de Ponce, en pleito civil se-guido por Lorenzo J. Dávila, demandante, contra Angel Martínez Caballero y Carlos J. Churdón, Márshal de la Corte de Distrito de Ponce, demandados, sobre devolución *847de .cantidad y daños y perjuicios. Es apelante el deman-dado Angel Martínez Caballero.
Lorenzo J. Dávila presentó ante la Corte de Distrito de Ponce, una demanda contra Angel Martínez Caballero y Carlos J. Chardón, Mársbal de lá Corte de Distrito de Ponce, alegando sustancialmente que Martínez Caballero, en 1924, había seguido, ante la Corte de Distrito de Ponce, un proce-dimiento ejecutivo en cobro de crédito hipotecario, contra Antonio Sotomayor y G-erónima Pizarro, y que en ese pro-cedimiento se llevó a subasta una finca rústica, que en la demanda se describe, y la que se adjudicó al ahora deman-dante Lorenzo J. Dávila, en precio de $1,360, que él pagó al márshal, y que fueron entregados a Martínez Caballero; que otorgada a Lorenzo J. Dávila la escritura de compra-venta, la citada Gerónima Pizarro no abandonó la finca, y seguido un procedimiento de desahucio, ella alegó que sobre tal finca tenía su homestead, alegación que fué sostenida por este Tribunal Supremo, en grado de apelación; que el márshal demandado no retuvo, al hacer la referida subasta, ni después, los $500 importe del homestead de la Pizarro, y que por esa falta de retención, y por haber Angel Martínez Caballero recibido el importe íntegro de la subasta, a sa-biendas de que tal cobro era indebido, se ve el demandante privado de $500, y ha tenido que pagar honorarios de abo-gado y costas en el juicio de desahucio, hasta otros $500. Y pidió se condenara a los demandados, o al que de ellos correspondiera, a pagarle $1,000 y las costas.
Los demandados opusieron la excepción previa de falta de hechos suficientes para determinar una causa de acción. Y la corte declaró tal excepción con lugar en cuanto al de-mandado Carlos J. Chardón, y sin lugar en cuanto al otro demandado. Este pidió sentencia sobre las alegaciones; y la corte dictó tal sentencia en fecha 29 de marzo de 1927, declarando sin lugar la demanda en cuanto a Carlos J. Chardón, y con lugar en cuanto a Angel Martínez Caballero, sin costas. Esta es la sentencia apelada.
*848El apelante señala nn error, consistente en haberse de-clarado sin lugar la excepción previa a la demanda en cuanta al demandado Martínez Caballero.
 En la demanda en este caso, alegación número 10, se establece el becbo de que el márshal no retuvo, ni al hacer la subasta, ni después, los $500 importe legal del homestead- de G-erónima Pizarro, y entregó la total suma producto del remate, al acreedor Angel Martínez Caballero. En cuanto a este extremo, la corte, al resolver la excepción previa, decidió que el márshal había cumplido con la ley de 10 de marzo de 1904, que crea el cargo de márshal de distrito, y define sus deberes; por lo que declaró con lugar la excepción en cuanto a este demandado.
Veamos si la demanda ofrece hechos suficientes para constituir una causa de acción en cuanto al otro demandado, o sea el apelante en este caso.
Consideremos, ante todo, que en la demanda se pide una sentencia por $1,000 de los que $500 son el valor del Homestead, y los otros $500 el importe de daños y perjuicios.
No se alega en la demanda que el márshal que llevó a cabo la subasta fuera en forma alguna requerido para re-tener los $500 a título de homestead; él, por tanto, proce-dió correctamente, al retener íntegro el producto de la su-basta y al entregarlo, íntegramente también, al acreedor. Y no se alega que el acreedor, al recibir tal suma, tenía no-ticia de que de ella había una parte con la que se tenía que pagar el homestead de Gerónima Pizarro. Es más, no se alega el cumplimiento de la sentencia dictada por este Tribunal Supremo en julio 19 de 1926 en apelación en el casa de desahucio seguido por Lorenzo J. Dávila contra Geró-nima Pizarro, en el que surgió la cuestión del homestead. Se alega, sí, que “Por haber recibido el demandado, Angel Martínez Caballero, a sabiendas de que -tal cobro era inde-bido, según información y creencia del demandante, el im-porte íntegro de la subasta, y por no haber el márshal de-mandado retenido -en su poder, para doña Gerónima Pizarra *849la suma legal, importe de su homestead, de acuerdo con la ley, el demandante se ye ahora privado de la suma de $500,” etc.
De la demanda no resulta tampoco el nexo jurídico en-tre el demandante y el demandado Martínez Caballero. No encontramos alegación alguna con respecto a que Martínez Caballero tuviera que retener, u ordenar retener, suma al-guna para cubrir el homestead.
La alegación de la demanda en cuanto a que Martínez Caballero recibió la suma total importe de la subasta, “a sabiendas de que tal cobro era indebido,” no es otra cosa que una conclusión, según se ba declarado por este tribunal en el caso Cuevas v. Banco Territorial y Agrícola, 19 D.P.R. 1174, y en el caso J. Ochoa y Hermano v. Herederos de Lanza, 17 D.P.R. 420. Las alegaciones de la demanda deben ser de becbos, según el Código de Enjuiciamiento Civil y la jurisprudencia (García v. Preston, 17 D.P.R. 586, y casos citados en la misma opinión, Green v. Palmer, 15 Cal. 412, Marshall v. Baltimore & Ohio R. R. Co., 16 How 328).
En esta demanda no se alegan becbos que envuelvan el derecho del demandante, el deber del demandado, y el acto del demandado en daño o violación de aquel derecho; ele-mentos todos fundamentales de la causa de acción, según los clásicos (véase Pomeroy Code Remedies, página 459 y siguientes concordantes).
Esta falta de alegación se da en este caso en cuanto a la acción principal para recobrar los quinientos dólares, y en cuanto a la de daños y perjuicios. Parece que se intentó algo como una acción para cobro de lo indebido. No es la situación legal, entre el demandante y el demandado, la propia de un caso de cobro de lo indebido. Para que una acción de esta clase exista, se precisa, de acuerdo con el artículo 1796 del Código Civil, que se baya recibido una' cosa que no había derecho a cobrar y que la entrega se *850haya hecho por error. Es claro que éste no es el caso de este pleito.
En esas condiciones, la Corte de Distrito de Ponce, pndo apreciar la excepción previa con respecto al ahora ape-lante: y el no hacerlo así, y el dictar sn sentencia en la forma en que lo hizo, constituyen errores revisables en ape-lación.
La sentencia apelada debe revocarse, y es por la pre-sente revocada, ordenándose se devuelva a la Corte de Dis-trito de Ponce, para ulteriores procedimientos no incompatibles con esta decisión.